DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (2012/0205128).
Regarding claim 1, Goto shows An injection head (fig 14) having a silencing function for a gas-type fire extinguisher, comprising: an injection head main body (131,132, 133 and 143) having a connecting part (133) configured to be connected to a piping of a gas-type fire extinguisher for providing a fire-extinguishing gas to the injection head main body; a first orifice plate (12) disposed in the injection head main body (fig 14), the first orifice plate having an orifice (16) through which the fire extinguishing gas passes; a second orifice plate (142) disposed in the injection head main body (fig 14) such that the first orifice plate and the second orifice plate are separated by a gap (fig 14), the second orifice plate being disposed downstream of the first orifice plate relative to a flow direction of the fire-extinguishing gas through the injection head main body (fig 14), the second orifice plate having an orifice (142a) through which the fire extinguishing gas passes; and a silencing member (135) of block shapes formed on porous material ([0055]) capable of passing the fire extinguishing gas therethrough, the silencing member being disposed at an outlet side of the second orifice plate (fig 14) and connected to the injection head main body 9at 143), wherein the first orifice plate is disposed in the injection head main body so as to be detachable through an inlet opening of the connecting part (fig 14).
Regarding claim 5, the silencing member is in direct contact with the second orifice plate (fig 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (2012/0205128) in view of Dunster et al. (2004/0256118) and/or Krieter (3,812,876).
Regarding claim 2, Goto shows all aspects of the applicant’s invention as in claim 1 above, but fails to show said orifice plate is fixed by a C-type retaining ring mounted on said connecting part side connected with said piping of said injection head main body.
Both Dunster et al. and Krieter show an orifice plate (23, 28) that is mounted to a main body by a c type retaining ring (27) or snap ring. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to secure the orifice plate of Goto to the injector main body using a C-type retaining ring or a snap ring  as used in Dunster and Krieter above, instead of threads, in order to have the orifice plate easily removable without the risk of damaging the any threads.

Response to Arguments
Applicant's arguments filed 9/13 and 9/16 have been fully considered but they are not persuasive.
Please see above modified rejection of Goto for details.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/3/2022